     Stephen P. Arnot, OSB #070765
     WILLIAMS, KASTNER GREENE & MARKLEY
     1515 SW Fifth Avenue, Suite 600
     Portland, OR 97201-5449
     Telephone: (503) 228-7967
     Fax: (503) 222-7261
     Attorneys for Chapter 7 Trustee




                               UNITED STATES BANKRUPTCY COURT

                                         DISTRICT OF OREGON

     In re Peter Szanto,                               Case No. 16-33185-pcm7

                    Debtor.
                                                       NOTICE OF WITHDRAWAL AS
                                                       ATTORNEY


             PLEASE TAKE NOTICE that Stephen P Arnot, of Williams Kastner Greene & Markley,

     hereby withdraws as attorney of record to the former chapter 7 trustee, Stephen P. Arnot, in the

     above case.

             Dated: March 29, 2019


                                            /s/ Stephen P. Arnot
                                            Stephen P. Arnot, OSB #070765
                                            Attorneys for Trustee
                                            WILLIAMS, KASTNER GREENE & MARKLEY
                                            1515 SW Fifth Avenue, Suite 600
                                            Portland, OR 97201-5449
                                            Telephone: (503) 228-7967
                                            sarnot@williamskastner.com




Page 1 -     NOTICE OF WITHDRAWAL AS ATTORNEY                          Williams Kastner Greene & Markley
                                                                       1515 SW Fifth Avenue, Suite 600
                                                                       Portland, OR 97201-5449
                                                                       Telephone: (503) 228-7967 • Fax (503) 222-7261
     6805188.1
                           Case 16-33185-pcm7        Doc 708     Filed 03/29/19
